Allowability Notice
This communication is responsive to Phone Interview on 12/10/2021. 
Status of Claims:
Claims 1, 3-5, 9, 11-13, 17 and 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Joseph B. Jackson on 12/10/2021 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
(Proposed Amended) A network device, comprising: 
storage for storing:
forwarding information, wherein the forwarding information specifies information that is used by the network device to forward network data units that are received by the network device, and
information source rankings; 
a forwarding information manager programmed to:
obtain information for updating the forwarding information from a source;
make a determination, based on the information source rankings, that the source is undesirable, wherein making the determination, based on the information source rankings, that the source is undesirable comprises:

identifying a desirability ranking for the source from the information source rankings; and 
comparing the current workload to the desirability ranking using a variable threshold desirability ranking, wherein a higher current workload corresponds to a higher threshold desirability ranking; and
discarding the obtained information without processing the obtained information upon determining the desirability ranking is below the threshold desirability ranking for the current workload, 
wherein discarding the obtained information comprises screening, by a network data unit processor, the obtained information from the forwarding information manager by preventing a network data unit that includes the obtained information from being processed by the forwarding information manager;
[[a]] the network data unit processor programmed to:
obtain a network data unit after the information is discarded; and
forward the network data unit using the forwarding information that has not been updated based on the obtained information.
(Cancelled)
 (Previously Presented) The network device of claim 1, wherein the forwarding information manager is further programmed to:
obtain second information from a second source;
make a second determination, based on the information source rankings, that the second source is desirable; and
based on the second determination, process the second information.
(Previously Presented) The network device of claim 3, 
the network data unit processor further programmed to:
obtain a network data unit after the second information is processed; and 
forward the network data unit using updated forwarding information.

(Cancelled)
(Proposed Cancelled)
(Proposed Cancelled) 
(Proposed Amendment) A method, comprising:
obtaining information for updating forwarding information from a source;
making a determination, based on information source rankings, that the source is undesirable, wherein making the determination, based on the information source rankings, that the source is undesirable comprises:
identifying a current workload;
identifying a desirability ranking for the source from the information source rankings; and
comparing the current workload to the desirability ranking using a variable threshold desirability ranking, wherein a higher current workload corresponds to a higher threshold desirability ranking; 
discarding the obtained information without processing the obtained information upon determining the desirability ranking is below the threshold desirability ranking for the current workload, 
wherein discarding the obtained information comprises screening, by a network data unit processor, the obtained information from a forwarding information manager by preventing a network data unit that includes the obtained information from being processed by the forwarding information manager;
obtaining a network data unit after the information is discarded; and
forwarding the network data unit using the forwarding information that is not based on the obtained information, wherein the forwarding information specifies information that is used to forward network data units.

(Original) The method of claim 9, further comprising: 
obtaining second information from a second source;
making a second determination, based on the information source rankings, that the second source is desirable; and
based on the second determination, processing the second information.
(Original) The method of claim 11, wherein processing the second information comprises obtaining updated forwarding information, based on the second information, that specifies to which entities network data units are to be forwarded.
(Original) The method of claim 12, further comprising:
obtaining a network data unit after the updated forwarding information is obtained; and 
forwarding the network data unit using the updated forwarding information.
(Cancelled)
(Proposed Cancelled)
(Proposed Cancelled)
(Proposed Amendment) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising:
obtaining information for updating forwarding information from a source;
making a determination, based on information source rankings, that the source is undesirable, wherein making the determination, based on the information source rankings, that the source is undesirable comprises:
identifying a current workload;
identifying a desirability ranking for the source from the information source rankings; and

discarding the obtained information without processing the obtained information upon determining the desirability ranking is below the threshold desirability ranking for the current workload, 
wherein discarding the obtained information comprises screening, by a network data unit processor, the obtained information from a forwarding information manager by preventing a network data unit that includes the obtained information from being processed by the forwarding information manager; 
obtaining a network data unit after the information is discarded; and
forwarding the network data unit using the forwarding information that is not based on the obtained information, wherein the forwarding information specifies information that is used by a network device to forward network data units that are received by the network device.
(Cancelled)
(Original) The non-transitory computer readable medium of claim 17, wherein the method further comprises:
obtaining second information from a second source;
making a second determination, based on the information source rankings, that the second source is desirable; and
based on the second determination, processing the second information.
(Original) The non-transitory computer readable medium of claim 19, wherein processing the second information comprises obtaining updated forwarding information, based on the second information, that specifies to which entities network data units are to be forwarded.

Reasons for Allowance
4.	Claims 1, 3-5, 9, 11-13, 17 and 19-20 are allowed.

In interpreting the current claims, in light of the Specification filed on 11/27/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1, 9 or 17 as a whole including “…wherein making the determination, based on the information source rankings, that the source is undesirable comprises:… comparing the current workload to the desirability ranking using a variable threshold desirability ranking, wherein a higher current workload corresponds to a higher threshold desirability ranking; and discarding the obtained information without processing the obtained information upon determining the desirability ranking is below the threshold desirability ranking for the current workload, wherein discarding the obtained information comprises screening, by a network data unit processor, the obtained information from the forwarding information manager by preventing a network data unit that includes the obtained information from being processed by the forwarding information manager…” of Claim 1. Note that Claims 9 and 17 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Gao US 2017/0207995 and Wang US 2017/0078210. However, prior art still fails to teach the identified allowable subject matter.  
Additionally, Applicant’s arguments filed 12/03/2021 have been considered and found persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455